Exhibit 10.4

 

Federal Street Acquisition Corp.

100 Federal Street
Boston, MA 02110

 

July 18, 2017

 

FS Sponsor LLC

100 Federal Street
Boston, MA 02110

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between Federal Street Acquisition Corp. (the
“Company”) and FS Sponsor LLC (“FS Sponsor”), dated as of the date hereof, will
confirm our agreement that, commencing on the date the securities of the Company
are first listed on the NASDAQ Capital Market (the “Listing Date”), pursuant to
a Registration Statement on Form S-1 and prospectus filed with the Securities
and Exchange Commission (the “Registration Statement”) and continuing until the
earlier of the consummation by the Company of an initial business combination or
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”):

 

(i) FS Sponsor shall make available to the Company, at 100 Federal Street,
Boston, MA 02110 (or any successor location), certain office space, utilities,
secretarial support and administrative services as may be reasonably required by
the Company. In exchange therefor, the Company shall pay FS Sponsor the sum of
$10,000 per month on the Listing Date and continuing monthly thereafter until
the Termination Date; and

 

(ii) FS Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”), and hereby irrevocably waives any Claim it may have in
the future, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in

 

--------------------------------------------------------------------------------


 

violation of this paragraph shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

FEDERAL STREET ACQUISITION CORP.

 

 

 

 

By:

/s/ Charles Holden

 

Name:

Charles Holden

 

Title:

Chief Financial Officer

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

FS SPONSOR LLC

 

 

 

 

 

By:

/s/ Scott Sperling

 

 

 

Name:

Scott Sperling

:

 

Title:

Manager

 

 

 

[Signature Page to Administrative Services Agreement]

 

--------------------------------------------------------------------------------